Citation Nr: 0102361	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-29 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a service 
connected right ankle disorder, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for a left knee 
disorder, secondary to a right ankle disorder.

3.  Entitlement to service connection for a hearing 
disability, and tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had two periods of active service from July 1943 
to February 1946, and March 1951 to July 1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded by the Board in March 1998 for further 
development. In addition, a Travel Board hearing was 
scheduled for November 2000 at the RO, but the veteran failed 
to report.  The case has now been returned for adjudication.

This case was certified to the Board for the issues of an 
increased rating for a right knee disorder, and service 
connection for a hearing disorder and tinnitus.  A review of 
the claims file reveals that the additional issue of service 
connection for a left knee disorder secondary to the service 
connected right ankle disorder has also been perfected for 
adjudication.  As such it has been added to the title page 
and will be discussed by the Board in the remand section 
following the order below.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal on issues 1 
and 3 on the title page has been obtained by the RO.

2.  The appellant's right ankle disability is currently 
manifested by effusion, swelling, and minimal tenderness on 
palpation.  Plantar flexion and dorsiflexion are to 10 
degrees, limited by pain, and lack of endurance.  X-rays 
reveal an old fracture of the distal fibula and medial 
malleolus with internal fixation, and degenerative changes 
consistent with the physical findings. The degree of 
impairment is marked.

3.  The appellant's service records are negative for any 
complaints or treatment for acoustic trauma, hearing loss, or 
tinnitus.  

4.  A bilateral hearing loss disability, and tinnitus were 
not established until approximately 37 years after service 
and have not been shown by competent evidence to be related 
to service or to any occurrence or event therein. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for a right ankle disability, have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R.  
§§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5262, 5270, 5271, 5272, 5273, 5274 (2000).

2.  A bilateral hearing loss disability, and tinnitus were 
not incurred in or aggravated by active service, and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions of H.R. 4864 
amends 38 U.S.C. §§ 5103, and 5107, to in effect, eliminate 
the "well-grounded" claims requirement.  The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

With respect to the veteran's increased ratings claim, the 
Board notes that disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  The Board will also consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Moreover, the VA General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who had 
arthritis and instability of the knee may be rated separately 
under DCs 5010 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Finally, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) . . . ."  Swanson v. West, 12 Vet. 
App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997).  

With respect to the veteran's service connection claim, the 
Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2000).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for certain chronic disorders, including 
sensorineural hearing loss may be presumed if shown to a 
compensable degree within 1 year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

I.  Evaluation in excess of 20 Percent for a right ankle 
disorder

Historically, the veteran was granted entitlement to service 
connection for a right ankle disorder described as, residuals 
of a fracture, right medial malleolus and fibula, lower 
third, by rating decision in March 1953 and a 10 percent 
evaluation was assigned.  This rating was increased to 20 
percent by rating action in October 1975, which added 
arthritis to the description.  This rating has remained 
unchanged and is a protected rating.  

In hearings at the RO in January 1996, and March 2000, the 
veteran in essence offered similar testimony regarding his 
right ankle disability.  His ankle was next to frozen, almost 
ankylosed, and there was a lot of pain.  It was recommended 
by the VA doctors that the ankle be surgically frozen but the 
veteran refused.  He used one crutch which he leaned on to 
keep the weight off of his right ankle.  He was a security 
guard but had to retire because of his ankle pain.  He 
originally hurt the ankle during the Korean Conflict.  In 
December 1994 he fell because of the right ankle, and tore a 
ligament in his left knee.  

In a May 2000 VA (fee based) examination report, the veteran 
reported injury and trauma to his right ankle and left knee.  
It was reported that in 1950, he sustained a bimalleolar 
fracture, right ankle, and underwent internal fixation with 
insertion of screws in the right ankle.  Since that time he 
reportedly had had pain, stiffness, instability, and swelling 
of the right ankle.  The pain had been constant for the past 
10 years.  He reportedly had been limping due to the pain and 
as a result, 5 years ago he fell injuring his left knee.  He 
reportedly could not stand without a left knee brace and cane 
to support his weight.  

The examiner noted a firm, depressed scar, and adherence with 
the skin, over the right ankle measuring 8 cm. x .5 cm.  
There was no evidence of tenderness, underlying tissue loss, 
or keloid formation.  There was no sign of abnormal weight 
bearing of either foot, and leg lengths were equal.  He used 
a cane and left knee brace for support.  Posture and gait 
were abnormal due to a right side limp.  He had an antalgic 
gait. The right ankle showed evidence of inflammation with 
effusion, swelling, and minimal tenderness on palpation.  
Dorsiflexion and plantar flexion were active on the right at 
10 degrees with pain beginning at 10 degrees.  Pain and lack 
of endurance were the main limitations of motion.  The right 
ankle appeared deformed with angulation and intra-articular 
involvement.  There was no sign of osteomyelitis, or 
constitutional bone disease.  The left ankle had normal ROM.  

X-rays of the right ankle revealed an old healed fracture, 
distal fibula and medial malleolus with evidence of a 
metallic screw.  There was some remodeling along the lateral 
aspect of the ankle joint between the lateral malleolus and 
talus with degenerative changes.  The diagnosis was fracture 
(bimalleolar), right ankle with degenerative traumatic joint 
disease, SP surgical repair with internal fixation. 

The file also contains duplicative service and VA medical 
records for various conditions including his right ankle 
disability.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating is may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003.  

The RO has evaluated the veteran's right ankle disorder, as 
residuals of a fracture, right medial malleolus and fibula 
lower third with arthritis, under DC 5099-5010.  DC 5010 is 
rated as DC 5003, which in the instant case is rated as 
limitation of motion under DC 5271.  DC 5271, Ankle, limited 
motion of, provides that a 10 percent evaluation is warranted 
for moderate limitation of motion of the ankle, and a 20 
percent evaluation, the maximum allowable, is warranted for 
marked limitation of motion of the ankle.

The Board notes that the applicable regulations contain a 
number of provisions relating to the ankle joint.  The 
appellant's lower right extremity disability could also be 
evaluated under the criteria of DCs 5262, Tibia and fibula, 
impairment, DC 5270, Ankle, ankylosis, and DC 5272, 
Subastragalar or tarsal joint ankylosis. 

Under DC 5262, a 10 percent evaluation is warranted for 
malunion with slight knee or ankle disability; with moderate 
knee or ankle disability, warrants 20 percent; with marked 
knee or ankle disability, warrants 30 percent. A 40 percent 
evaluation is warranted for nonunion with loose motion, 
requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation; and, ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position. 38 C.F.R. § 
4.71a, Diagnostic Code 5272.

The Board notes that the recent clinical findings do not 
disclose that the appellant has nonunion, or malunion of the 
tibia, and or fibula.  As such DC 5262 in not for 
application.  

Ankylosis is defined as a stiffing of the joint.  As the most 
recent VA examination report indicated that the veteran 
demonstrated a certain range of motion in the right ankle, 
ankylosis is not shown. As such, Diagnostic Codes 5270 and 
5272 are not for application in evaluating the ankle 
pathology. The appellant has also not undergone an 
astragalectomy and he does not have malunion of either os 
calcis or astragalus; therefore, Diagnostic Codes 5274 and 
5273 are also not for application.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating is not in order.  The 
current rating contemplates residuals of an ankle fracture 
with arthritis, and marked limitation of motion (DCs 5099-
5010, 5271).  The Board notes that the veteran is rated at 20 
percent which is the maximum rating under this code.  As 
compensation is anticipated under this code for limitation of 
motion, a separate compensable rating for arthritis is not 
warranted.
Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2000); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Furthermore, the Board has also considered the veteran's 
complaints of pain, limitation of motion, and functional loss 
due to pain.  However, even considering the standards 
outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis on 
which to assign a higher rating.  Significantly, as noted 
above, there is no basis under the schedular criteria for a 
rating higher than the currently assigned evaluation.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned rating 
and indicia of higher ratings, such as atrophy, muscle 
wasting, incoordination, weakness, excess fatigability, etc., 
are not shown.

Further, the Board has considered the veteran's written 
statement that his right ankle disability is worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his right ankle disability is appropriately 
compensated.

II.  Service Connection for hearing loss and tinnitus

The veteran contends, essentially, that he currently has 
bilateral hearing loss and tinnitus that is due to his active 
service.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

Historically, the veteran filed his claim in August 1994 for 
hearing loss.  He noted that he was on the artillery range in 
1944 when the muzzle blast from a nearby tank blew him off of 
an adjoining tank.  He could not hear for 3 or 4 days.  He 
still has cricket sounds in his ears.

Service records from both the veteran's periods of service 
are silent as to any treatment, or complaints of an acoustic 
trauma, or hearing loss.  In addition, separation 
examinations from both periods of service record normal 
hearing at separation.

By rating decision in July 1995 service connection was denied 
for hearing loss and for tinnitus.  Denial was based on a 
lack of any hearing complaints in service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000)

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court), citing Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet.App. 155 (1993), 
that the above regulation, although prohibiting an award of 
service connection where audiometric test scores are not 
within the established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service. 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his inservice exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The appellant's service medical records are negative for any 
complaints or treatment for acoustic trauma or hearing 
disorders. There were no audiometry evaluations during 
service. The separation examinations from both periods of 
service noted hearing to be 15/15, in whispered voice and 
spoken voice testing.  There are no other records on file 
showing complaints or findings of hearing loss in the 
immediate post-service period.  Administrative records on 
file reveal that his in-service occupational specialty during 
his first period of service was as a canoneer.  The in-
service occupational specialty during his second period of 
service, is not shown in the record.

In a hearing at the RO in January 1996, the veteran in 
essence offered testimony regarding his hearing loss and 
tinnitus.  He first had a regular hearing test 10 years prior 
to the hearing.  It was given free to senior citizens at a 
hospital in Newnan.  He did not know his hearing loss was as 
much as the examiner said.  He reported that in 1944 he was 
giving a demonstration with three tanks on an artillery 
range.  The tank to his right was a little bit far back.  It 
fired and the muzzle blast knocked him off of his tank.  He 
stated that for three weeks he lost his hearing.  The doctor 
at that time told him, "your eardrums are not busted, it 
should get better in a few days."  His hearing returned but 
he had cricket sounds in his ears since that time.  He did 
not report any hearing disability when discharged from 
service.  During the interim period between his first and 
second period of service his hearing was not tested.  Neither 
was it tested during his second period of service.

The claim was remanded in March 1998 to attempt to locate 
private and VA audiological treatment records dated since 
1993.

In a VA audiological evaluation in September 1999, the 
examiner noted an unsteady gait, but no vertigo.  A 
recommendation for binaural hearing aids was made, as well as 
hearing protection in noisy environments. An audiological 
examination documented pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
50
50
LEFT
25
30
50
55
55

Average pure	tone thresholds were 27.5 HZ (2 frequency), 
36.7 HZ (3 frequency) for the right ear, and 27.5 HZ (2 
frequency), 35 HZ (3 frequency) for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 84 percent in the left ear. While the 
audiometric findings revealed defective hearing, bilaterally, 
there was no reported opinion or other indication that the 
bilateral hearing loss was in any way related to service.

In a second hearing at the RO in March 2000, the veteran in 
essence offered similar testimony regarding his hearing loss 
and tinnitus. He noted that he had been wearing hearing aids 
for about four months.  He had worked for several years in 
security, and the State Patrol, and underwent annual firearms 
training.  However, he did not recall being sent for any 
audiology testing.  

Additional medical records were received by the Board from 
the veteran during the hearing.  Waiver of consideration by 
the RO was given.  The records included a VA audiological 
evaluation dated October 1995.  The examiner noted a report 
of hearing loss, tinnitus, and vertigo.  The veteran reported 
getting up and falling over.  He reported tank noise, 
gunnery, and explosions in service.  The examiner opined that 
his imbalance was dure to hypertension.  A diagnosis of mild 
to moderate mid to high frequency sensorineural hearing loss 
was made.  No evidence of middle ear disease was found. A 
recommendation for binaural hearing aids, hearing protection 
in noise, and an annual audio examination was made.  An 
audiological examination documented pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
50
50
LEFT
25
30
50
55
50

Average pure	tone thresholds were 27.5 HZ (2 frequency), 
38.3 HZ (3 frequency) for the right ear, and 27.5 HZ (2 
frequency), 35 HZ (3 frequency) for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
bilaterally. There was no reported opinion or other 
indication that the bilateral hearing loss was in any way 
related to service.

The earliest medical report indicating a hearing loss of file 
is an audiological worksheet from the American Hearing Center 
dated June 1989.  The worksheet noted mild high frequency 
hearing loss bilaterally. None of the medical records include 
a medical opinion stating that the veteran's current hearing 
disorder and tinnitus are related to any incident or acoustic 
trauma in service.

Other evidence submitted to support appellant's claim 
includes a buddy statement dated in January 1995 from the 
appellant's platoon sergeant. He recalled that the veteran 
was blown off of a tank by the muzzle blast from an adjoining 
tank during a gunnery demonstration.  He went on sick call 
and he was returned to duty. His hearing got better in about 
3 weeks.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the requirements of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  That is, where the issue is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
appellant's solitary testimony, may constitute sufficient 
evidence to establish a claim; however, if the determinative 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to substantiate 
the claim.  

The Board has considered the veteran's statements, as well as 
the buddy statement from his platoon sergeant.  Although 
these statements are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability as he, or his 
friends have not been shown to have the qualifications to 
render such opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a chronic hearing loss 
disorder, or tinnitus. 

The Board is required to base its decision on the evidence of 
records. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). The 
evidence does not establish a hearing disorder in service, in 
the separation examination, or during the presumptive period 
after service. Significantly, there is absolutely no clinical 
evidence showing complaints or treatment for hearing loss 
until June 1989, approximately 37 years after service.  This 
absence of clinical data showing the need for treatment 
contraindicates that the current hearing loss pathology was a 
result of service.  No opinion relating the hearing loss and 
tinnitus is of record.

The separation examinations are complete and of record.  They 
note that hearing was 15/15 on testing.  While it is true 
that a high frequency hearing loss would likely not be 
detected on this type of testing, it is also true that the 
appellant apparently registered no complaints to suggest that 
closer study, including an audiometric study was indicated.

The record post-service shows that the appellant was treated 
over the years for many disorders, but not until June 1989 is 
there any indication of defective hearing.  
Significantly, there is no competent evidence that attributes 
the hearing loss to service or any event therein.  The most 
recent VA examiner in September 1999, did not indicate that 
the hearing loss was from service.  In view of the negative 
findings and indications at separation examination, and the 
clinical evidence of hearing loss years post-service, it is 
the opinion of the Board that the preponderance of the 
evidence is against the claim and it must be denied.

Where, after review of all the evidence, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed hearing loss was incurred in service.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection for a hearing loss disorder must be 
denied.



ORDER

An increased evaluation for a service connected right ankle 
disorder, currently rated as 20 percent disabling, is denied.

Service connection for a hearing disability, and tinnitus is 
denied.


REMAND

As previously noted, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, among other things, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  Due to this 
change in the law, a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law as to this issue.   

Specifically, the veteran maintains that his currently 
diagnosed left knee disability is related to his already 
service-connected right ankle disorder.  The Board finds that 
a medical opinion is needed as to whether the left knee 
disability is "proximately due to," "the result of," or is 
"aggravated by" the veteran's service-connected right ankle 
disorder, and whether this pathology might be said to be 
secondary to the right ankle disorder.  Accordingly, the 
claim is remanded in order to clarify the diagnosis and 
provide a medical opinion on the etiology.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Finally, in order to make certain that all records 
are on file, while the case is undergoing other development, 
a determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his left knee 
disability not already associated with 
the claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran's claims file 
including all additional medical records 
received subsequent to this remand should 
be forwarded to an appropriate 
examination and/or expert opinion 
regarding the left knee disability.  
After reviewing the records and 
conducting an examination is needed, the 
examiner is requested to express an 
opinion as to the following questions:

(a)  What is the apparent/likely etiology 
of any left knee disorder found?  

(b)  Does the record establish that the 
veteran's left knee disorder is, at least 
as likely as not, "proximately due to," 
"the result of," or aggravated by the 
service-connected right ankle disorder?

(c)  What, if any, is the causal 
relationship between the right ankle 
disorder, and the current left knee 
disability, if any, or does it appear 
unrelated to the onset of the left knee 
disability?
 
The orthopedist should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
orthopedist's report.  If the report does 
not include fully detailed descriptions 
of pathology or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

